Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Independent Claim 1:
1.	A method for increasing a data transfer rate, the method comprising:
setting, by a satellite gateway system, an accelerated set of communication parameters that control communication between the satellite gateway system and a satellite terminal via a satellite and between the satellite gateway system and a content source to achieve an accelerated transfer rate between the content source and the satellite terminal;
transferring a first set of data from the content source to the satellite terminal via the satellite using the accelerated set of communication parameters;
after a predefined period of time, decreasing the accelerated transfer rate between the content source and the satellite terminal via the satellite to meet a predefined transfer rate by adjusting, by the satellite gateway system, the accelerated set of communication parameters to an adjusted set of communication parameters that control communication between the satellite gateway system and the satellite terminal via the satellite and between the satellite gateway system and the content source, wherein:
the predefined transfer rate is lower than the accelerated transfer rate; and
transferring a second set of data from the content source to the satellite terminal using the adjusted set of communication parameters.

Independent claim 12:
12.	A system for increasing a data transfer rate, the system comprising:
a satellite gateway system that communicates with a satellite terminal via a satellite and serves as a gateway between the satellite terminal and the Internet, the satellite gateway system configured to:
set an accelerated set of communication parameters that control communication between the satellite gateway system and the satellite terminal via the satellite and between the satellite gateway system and a content source to achieve an accelerated transfer rate between the content source and the satellite terminal;
transfer a first set of data from the content source to the satellite terminal using the accelerated set of communication parameters;
after transferring the first set of data, decrease the accelerated transfer rate between the content source and the satellite terminal to meet a predefined transfer rate by adjusting the accelerated set of communication parameters to an adjusted set of communication parameters that control communication between the satellite gateway system and the satellite terminal via the satellite and between the satellite gateway system and the content source, wherein:
the predefined transfer rate is lower than the accelerated transfer rate; and transfer a second set of data from the content source to the satellite terminal using the adjusted set of communication parameters.

These specific highlighted elements of the independent claims, in combination with the other elements of the independent claims, are not taught in the prior art.  In addition, Examiner points to the arguments made by Applicant during the prosecution of the present Application.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


For future email communications (including interview agendas), Applicant should file the appropriate PTO form (PTO/SB/439) or file an air interview request.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH R COULTER whose telephone number is (571)272-3879.  The examiner can normally be reached on M-F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on M-F, 8am-5pm.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENNETH R COULTER/Primary Examiner, Art Unit 2445                                                                                                                                                                                                        
/KRC/